UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2423


GREGORY RHEUBOTTOM,

                Plaintiff - Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                Defendant – Appellee,

          and

ALSTOM TRANSPORTATION, INC.; IFE NORTH AMERICA,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00485-PJM)


Submitted:   April 12, 2013                   Decided:   May 20, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas K. Allston, Jr., ALLSTON & ASSOCIATES, Greenbelt,
Maryland, for Appellant.     Mark F. Sullivan, Deputy General
Counsel, Carol B. O’Keeffe, General Counsel, Gerard J. Stief,
Senior Associate General Counsel, Nicholas L. Phucas, Assistant
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In   this     personal      injury    case,        Gregory    Rheubottom

appeals     the      district        court’s      order     granting        Appellee’s

supplemental motion for summary judgment.                   On appeal, he argues

that the district court misunderstood the evidence and erred in

granting the motion.          We disagree, and affirm the judgment.

              We review whether a district court erred in granting

summary judgment de novo, applying the same legal standards as

the district court.            Martin v. Lloyd, 700 F.3d 132, 135 (4th

Cir. 2012).        Summary judgment is only appropriate where there is

no genuine issue of material fact and the movant is entitled to

judgment as a matter of law.              Id.     In determining whether there

is a genuine issue of material fact, we view the evidence in the

light most favorable to the nonmoving party.                        Id.     However, a

nonmoving party cannot defeat summary judgment with merely a

scintilla of evidence.          American Arms Int’l v. Herbert, 563 F.3d

78, 82 (4th Cir. 2009).               “Where the record taken as a whole

could   not    lead     a   rational      trier    of     fact    to   find      for   the

nonmoving      party,       there    is    no     genuine     issue       for     trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (internal quotation marks omitted).

              We   have     reviewed      the   record      and    agree        with   the

district      court’s       stated     reasons      for     granting        Appellee’s

supplemental       motion     for    summary      judgment.         Accordingly,       we

                                           3
affirm the district court’s order.          See Rheubottom v. Washington

Metro. Area Transit Auth., No. 8:09-cv-00485-PJM (D. Md. Oct.

19, 2012).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4